Citation Nr: 9906879	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

3.  Entitlement to a total rating based upon unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was remanded to the RO in April 
1997.  It was returned to the Board in November 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's left knee disability is manifested by 
limitation of flexion to 15 degrees.

3.  The veteran's right knee disability is manifested by 
limitation of flexion to 15 degrees.

4.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent for a 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261 (1998); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an increased rating of 30 percent for a 
right knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

3.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the left and right knee 
disabilities, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

I.  History

The veteran experienced trauma to the left knee during 
service.  He was granted service connection and a 10 percent 
disability evaluation for a left knee disability, effective 
from October 1971.  A 20 percent evaluation has been in 
effect for the veteran's left knee disability since October 
1993.  The veteran was granted service connection for a right 
knee disability as secondary to his service-connected left 
knee disability by rating action in November 1997.  He was 
assigned a 10 percent evaluation for his right knee 
disability, effective from October 1994.

On VA examination in November 1993 the veteran complained of 
increased pain, soreness and tenderness of the left knee.  He 
reported occasional crepitance, slight giveway and locking of 
the left knee.  He used a cane for ambulation.  Examination 
of the left knee revealed some tenderness, soreness, pain and 
crepitation with motion.  The left knee flexed from 0 to 110 
degrees.  There was some joint line pain.  There was no 
effusion or instability.  

Records from Kam M. Wong, M.D., reveal that he began treating 
the veteran for bilateral knee pain in March 1994.  A January 
1995 record notes that a magnetic resonance imaging (MRI) 
showed the veteran to have a tear of the left medial meniscus 
and a possible tear of the right lateral meniscus.  In 
February 1995 Dr. Wong performed a partial medial 
meniscectomy of the veteran's left knee.

The veteran was afforded a VA examination in October 1994.  
He complained of constant pain in the left knee with any type 
of prolonged walking, standing or bending.  Going up and down 
stairs effected his left knee.  Weather changes, especially 
the cold and damp, increased his left knee pain.  Examination 
revealed the veteran to have a slight limp favoring the left 
knee.  He had difficulty rising on the toes and heels 
secondary to decreased movement in the right ankle and pains 
in the left knee.  He could squat approximately 1/4 of the way 
down, using the examination table to help rise to an erect 
position.  There was tenderness in the medial aspect of the 
left knee.  There were crepitations present.  There was 
warmth of the left knee present, but no swelling.  Muscle 
strength was decreased compared to the right, with flexion 
and extension against resistance of the left knee.  The left 
knee had extension to 0 degrees and flexion to 120 degrees.  
Drawer and McMurray signs were negative.  There was no 
ballottement present.  There was no instability of the left 
knee.

VA examination of the left knee in September 1995 indicated 
that the veteran was using a left knee brace all the time and 
that he used a cane for ambulation.  MRI's of knees had shown 
cartilage tears in both knees.  The veteran reported 
progressive problems with left knee soreness, aching, pain, 
tenderness and stiffness.  He also reported persistent pain, 
soreness, tenderness and occasional crepitation and give way 
in the right knee.  The veteran did not use a brace on the 
right knee.  

Range of motion of the left knee was from 0 to 90 degrees.  
There was no effusion noted.  There was pain, tenderness, 
soreness, and crepitation.  The examiner could not detect any 
instability to varus, valgus or rotary testing of the left 
knee.

Examination of the right knee showed range of motion from 0 
to 125 degrees with a slight amount of crepitus and joint 
line pain.  There was no effusion or instability of the right 
knee.  The diagnoses included residual injury right and left 
knees, postoperative left side, with bilateral meniscal 
tears, and arthritis.

In a December 1995 decision, the Social Security 
Administration found the veteran to be disabled.  The medical 
records upon which that decision was based are contained in 
the veteran's claims file.  These records include a July 1995 
physical therapy evaluation of the left knee.  This 
evaluation revealed that the veteran had severe pain in the 
left knee beyond 90 degrees of flexion, that he had 60 
percent strength in the left lower extremity, that he had a 
severe antalgic gait, and that he had difficulty performing 
the activities of daily living.

The veteran appeared before the undersigned at a hearing at 
the RO in June 1996.  He testified that his left knee hurt 
all the time, that he had trouble bending the left knee, and 
that sometimes he heard a crunch in his left knee.  He 
reported that his left knee sometimes gave out on him and 
that he always wore a brace except for when he took a bath or 
went to bed.  He described a continuous throbbing left knee 
pain and compared it to a bad toothache.  He testified that 
he took Darvocet for the pain and that he rubbed Ben-Gay or 
sports cream on it every day.  He also reported tenderness of 
the right knee.  He stated that surgery had been recommended 
for his right knee, but he did not want right knee surgery.

The veteran was afforded a VA orthopedic examination in 
August 1996.  He reported aching soreness, tenderness, 
stiffness and limited motion of the left knee.  He was not 
wearing a brace on his left knee.  He normally used a cane to 
ambulate.  The veteran was on crutches due to foot surgery.

Objectively, the veteran was on crutches and only able to 
walk a short distance inside the examination room.  There was 
tenderness, soreness, pain, and crepitation of the left knee.  
There was no effusion of the left knee.  Range of motion was 
from 0 to 75 degrees.  There was some medial/lateral 
compartment pain and tenderness with any attempt at motion.  
There was no instability of the left knee detected.  The 
diagnoses included residual postoperative, meniscectomy, left 
knee.

The veteran was treated by Dr. Wong in February 1997.  The 
veteran reported that he had been having a fair amount of 
symptoms especially with flexion of the left knee.  His main 
complaint was along the patellofemoral area.  He was wearing 
a left knee brace.  There was tenderness to palpation along 
the medial and lateral joint lines of the left knee.  The 
veteran could actively flex to about 75 degrees.  With 
passive stretching the left knee would only stretch to 90 
degrees.  After the veteran's apprehension improved, he was 
able to actively flex his left knee to about 100 degrees.  
The right knee was somewhat symptomatic but not too bad.  X-
rays showed slight narrowing of the joint space, but the main 
finding was along the femoral condyle of the left knee.  
There was some significant irregularity most likely from the 
osteochondral problem.  Dr. Wong noted that the veteran 
understood that he might eventually need a total knee 
arthroplasty.  Dr. Wong gave the veteran a cortisone shot in 
his left knee.  The diagnoses included 
chondromalacia/chondrosis of the left knee and bilateral 
degenerative joint disease of the knees.

On VA examination in September 1997 the veteran reported 
progressively worsening left knee problems since injuring the 
left knee in service.  He complained of increasing pain, 
weakness, stiffness, soreness, swelling and give-way of the 
left knee.  MRI scans of the knees had shown some meniscal 
damage and some arthritis in the left knee.  Examination 
revealed the veteran to ambulate with a left knee brace and a 
cane.  He had a limp on the left side.  Trying to ambulate 
without the brace or the cane was very difficult and very 
awkward for the veteran.  He could only just barely walk 
around the room.  The left knee was painful and wanted to 
give out on him.  There was pain, soreness, tenderness, and 
crepitation throughout the range of motion of the left knee, 
which was from 0 to 90 degrees.  There was no effusion of the 
left knee.  There was some joint line pain and the whole left 
knee was hypersensitive to touch.  The left knee was 
difficult to examine because any movement of the leg was 
painful.  The veteran would not actively move the left knee 
due to pain.  The examiner could not detect any instability 
of the left knee.  McMurray's sign was negative.  Pain, 
tenderness and crepitus were significant.  There was no 
atrophy identified in the left thigh.  

Examination of the right knee showed pain, soreness, 
tenderness, and crepitation throughout the range of motion.  
Range of motion of the right knee was from 0 to 120 degrees.  
There was no effusion or instability of the right knee.  
McMurray's sign was negative.

The examiner stated that there were no specific flare-ups 
noted with the knees.  There were just constant, ongoing 
difficulties of the knees with regard to employability and 
getting around.  The veteran had difficulty with standing and 
walking and he certainly could not engage in climbing, 
squatting and crawling type activities.  The diagnoses were 
residual postoperative injury left knee with arthritis, and 
internal derangement, right knee, with arthritis.

Dr. Wong wrote to VA in March 1998.  He stated that he had 
treated the veteran since March 1994.  The veteran had been 
having pain and limitation of motion of both knees.  He 
reported that the veteran had mild degenerative arthritis of 
the right knee, and that the veteran was status post 
arthroscopy, partial medial meniscectomy, debridement of the 
chondromalacia of the left patellofemoral joint in February 
1995.  Dr. Wong reported that he had been treating the 
veteran since his knee surgery with nonsteroidal anti-
inflammatory medication, activity modification, bracing, and 
occasional physical therapy.  Dr. Wong recommended that the 
veteran be put on a chronic pain management program. 

The veteran was seen by Dr. Suzanne M. Johnson in February 
1998.  Dr. Johnson noted that the veteran had no gross 
deformity or effusion of the knees.  He had full range of 
motion with crepitus of the right knee.  The veteran had full 
extension of the left knee.  The veteran at first had left 
knee flexion only to 30 degrees, however, he could let his 
left knee hang down to from 90 to 100 degrees when sitting.


II.  Applicable Regulations

Degenerative or traumatic arthritis is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1998).  

Ankylosis of the knee at a favorable angle in full extension 
or in slight flexion between 0 degrees and 10 degrees 
warrants a 30 percent rating, ankylosis of the knee in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent rating, ankylosis of the knee in flexion between 20 
degrees and 45 degrees warrants a 50 percent rating, and 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more warrants a 60 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Knee impairment, including subluxation and lateral 
instability, warrants a 10 percent rating if it is slight, a 
20 percent rating if it is moderate, or a 30 percent rating 
if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of extension of a knee to 5 degrees warrants a 
noncompensable evaluation, limitation of extension of a knee 
to 10 degrees warrants a 10 percent evaluation, limitation of 
extension of a knee to 15 degrees warrants a 20 percent 
evaluation, and limitation of extension of a knee to 20 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Limitation of flexion of a knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion of a knee to 45 degrees warrants a 10 percent 
evaluation, limitation of flexion of a knee to 30 degrees 
warrants a 20 percent evaluation, and limitation of flexion 
of a knee to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

III.  Left Knee

The September 1997 VA examination showed the veteran to have 
90 degrees of flexion of the left knee and the February 1998 
report from Dr. Johnson shows the veteran was found to have 
from 90 to 100 degrees of flexion of the left knee.  The 
other medical evidence of record reveals the veteran was 
found to have left knee flexion to 90 or more degrees.  His 
manifested range of motion of the left knee does not meet the 
criteria for a compensable rating for limitation of flexion 
under Diagnostic Code 5260.  

However, the disability factors set forth in 38 C.F.R. 
§§ 4.40, 4.45, to include functional loss due to pain on use 
or during flare-ups, incoordination, weakened movement and 
excess fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca.  
The Board has considered the reports of weakness and severe 
left knee pain on use.  The veteran needs to use a left knee 
brace and a cane primarily due to his left knee disability.  
On VA examination in September 1997 the veteran could just 
barely walk around the examining room without use of the left 
knee brace and cane.  The examiner also noted that the 
veteran had constant ongoing problems with the (left) knee 
hindering employability, standing and walking and that the 
left knee prevented climbing, squatting and crawling type 
activities.  Furthermore, Dr. Wong told the veteran that he 
might eventually need a left knee replacement and recommended 
that the veteran be treated by a pain management clinic.  The 
Board concludes that the veteran's limitation of left knee 
flexion more nearly approximates the criteria for a 30 
percent rating than those for a 20 percent rating when all 
pertinent disability factors are considered.  Accordingly the 
Board finds that an increased rating of 30 percent is 
warranted for the veteran's left knee disability.  

A 30 percent evaluation is the maximum evaluation available 
for limitation of flexion of a knee.  Moreover, since the 
veteran has repeatedly been found to have full extension of 
his left knee, he clearly does not warrant a higher 
evaluation based upon limitation of extension.  The Board has 
also considered whether the veteran is entitled to a rating 
in excess of 30 percent for his left knee disability under 
Diagnostic Code 5256, the criteria for ankylosis of the knee.  
However, the veteran does not have ankylosis of the left 
knee.  Even considering the functional loss due to weakness 
and pain as required by DeLuca, the Board must conclude that 
since the veteran has full extension and 90 or more degrees 
of flexion, the disability does not more nearly approximate 
ankylosis in flexion between 10 and 20 degrees than ankylosis 
at a favorable angle.  Therefore, a higher evaluation is not 
warranted under Diagnostic Code 5256.  

The Board also concludes that since the veteran is not shown 
to have instability or subluxation of the left knee, separate 
evaluations are not in order under Diagnostic Code 5257 and 
Diagnostic Code 5256, 5260 or 5261.


IV.  Right Knee


The veteran has been shown to have right knee flexion of 120 
degrees or greater.  His manifested range of motion of the 
right knee does not meet the criteria for a compensable 
rating for limitation of flexion under Diagnostic Code 5260.  
However, the disability factors set forth in 38 C.F.R. 
§§ 4.40, 4.45, to include functional loss due to pain on use 
or during flare-ups, incoordination, weakened movement and 
excess fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca.  
In this case the veteran has been shown to have significant 
pain with motion of the right knee.  The September 1997 VA 
examiner noted that the veteran had constant ongoing problems 
with the (right) knee hindering employability, standing and 
walking and preventing climbing, squatting and crawling type 
activities.  As with his left knee, the Board concludes that 
when pain on motion is taken into consideration, the 
veteran's limitation of right knee motion more nearly 
approximates the criteria for a 30 percent rating than the 
criteria for a 20 percent rating.  Accordingly, the Board 
finds that an evaluation of 30 percent is warranted for the 
veteran's right knee disability.  

As noted above, a 30 percent evaluation is the maximum 
evaluation available for limitation of flexion of a knee.  
The veteran has repeatedly been found to have full extension 
of the right knee.  Therefore, he clearly is not entitled to 
a higher evaluation on the basis of limitation of extension.  
The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Code 5256.  The veteran does not 
have ankylosis of the right knee.  Even considering the 
functional loss due to pain as required by DeLuca, the Board 
must conclude that since the veteran has full extension and 
flexion to at least 120 degrees, the right knee disability 
does not more nearly approximate ankylosis in flexion between 
10 and 20 degrees than ankylosis at a favorable angle.  
Therefore, a higher evaluation is not warranted under 
Diagnostic Code 5256.  

Finally, the Board notes that since the veteran is not shown 
to have instability or subluxation of the right knee, 
separate evaluations are not in order under Diagnostic Code 
5257 and Diagnostic Code 5256, 5260 or 5261.


V.  Total Rating due to Unemployability

The veteran seeks entitlement to a total rating based on 
unemployability.  He maintains that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  He asserts that he is barely able to walk and 
is in constant pain due to those disabilities.

The veteran now has a 30 percent evaluation in effect for a 
left knee disability and a 30 percent evaluation in effect 
for a right knee disability.  He also has a 10 percent rating 
in effect for a low back disability and a noncompensable 
rating in effect for a left ankle disability.  The combined 
rating for the service-connected disabilities is 60 percent.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disability provided that the service-connected 
disability is rated at 60 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  For purposes of determining whether 
there is one service-connected disability rated at 60 percent 
or more, disabilities of one body system shall be considered 
one disability.  38 C.F.R. § 4.16.  Since the veteran's 
service-connected disabilities involve the musculoskeletal 
system, the veteran meets the minimum schedular criteria for 
a total rating based on unemployability.

The veteran completed four years of high school and worked 
for 25 years as a fork lift operator.  He lost his job as a 
fork lift operator in October 1993 and has not worked since.  
He was found to be unemployable due to his disabilities by 
the Social Security Administration as of October 1993.  The 
VA examiner in September 1997 indicated that the veteran's 
service-connected knee disabilities impaired his ability to 
get around and his employability.  The Board is aware that 
the veteran has several nonservice-connected disabilities, 
including a fused right ankle and irritable bowel syndrome.  
The determination of the veteran's employability has been 
made without consideration of the veteran's nonservice-
connected disabilities.

The veteran's service-connected knee and low back 
disabilities result in an abnormal gait, a restriction in the 
veteran's ability to walk, and severe pain.  The service-
connected disabilities clearly preclude the veteran from 
working as a fork lift operator.  Moreover, in view of the 
veteran's limited education and occupational background and 
the severe pain associated with the service-connected 
disabilities, the Board is satisfied that the veteran's 
service-connected disabilities render him unemployable. 


ORDER

An evaluation of 30 percent for a left knee disability is 
granted, subject to the criteria governing the award of 
monetary benefits.

An evaluation of 30 percent for a right knee disability is 
granted, subject to the criteria governing the award of 
monetary benefits.

A total rating based on unemployability due to service-
connected disabilities is granted, subject to the criteria 
governing the payment of monetary benefits.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

